Case 19-54628-sms        Doc 26    Filed 05/15/19 Entered 05/15/19 13:59:44            Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                           :   CHAPTER 11
                                                 :
MICHAEL VINCENT THRASHER,                        :   CASE NO. 19-54628 - SMS
                                                 :
               DEBTOR.                           :


        UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S APPLICATION
            TO EMPLOY MILTON D. JONES AS ATTORNEY FOR DEBTOR

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21 (the “United States

Trustee”), in furtherance of the administrative responsibilities imposed by 28 U.S.C. § 586(a), and

files the following Objection to Debtor’s Application to Employ Milton D. Jones as Attorney for

Debtor (the “Application”) (Doc. No. 17) filed by Debtor on April 23, 2019, in the above-captioned

case.

         1.    Michael Vincent Thrasher (the “Debtor”) filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code on March 25, 2019 (the “Petition Date”), and remains in

possession and control of the assets and operations of the resulting bankruptcy estate as debtor in

possession.

         2.    On April 23, 2019, Debtor filed the Application seeking approval of the

employment of Milton D. Jones (“Attorney Jones”) as his bankruptcy counsel. Attached to the

Application is a statement, dated April 23, 2019, by Attorney Jones made pursuant to Fed. R.

Bankr. P. 2014 (the “Rule 2014 Statement”).

         3.    On April 25, 2019, the Court entered an order granting the Application, subject to

objection by the United States Trustee for a period of 21 days. The United States Trustee has

through May 15, 2019, to object to the Application and the Court’s order.
Case 19-54628-sms        Doc 26    Filed 05/15/19 Entered 05/15/19 13:59:44             Desc Main
                                   Document     Page 2 of 5


       4.      The Application represents that Attorney Jones is disinterested, as that term is

defined in section 101 of the Bankruptcy Code.

       5.      In the Rule 2014 Statement, Attorney Jones represents that he has not had

“business, professional or connections during one year prior and up to the date of this declaration

with the aforementioned debtor, its creditors, or any other party in interest in this case, or their

respective attorneys or accountants which would be at adverse to this estate.”

       6.      On May 12, 2019, Attorney Jones filed an Application for Final Compensation by

Attorney (the “Fee Application”). The Fee Application requests compensation for the period

January 17, 2019 through May 12, 2019.

       7.      According to the Fee Application, during the pre-petition period January 17, 2019

through March 24, 2019, Attorney Jones expended 34.65 hours on Debtor’s behalf.

       8.      The pre-petition time includes 15.4 hours of work which does not appear to be

directly related to Attorney Jones’ representation of the Debtor in this bankruptcy case, including

               a)      2/6/19 – in office discuss upcoming GA EPD hearing

               b)      2/21/19 – review request to reset hearing

               c)      2/22/19 – produce letter and discussions for reset

               d)      3/8/19 – in office review of docs

               e)      3/11/19 – phone call to talk about rq to produce docs

               f)      3/12/19 – input produced docs per rq to produce

               g)      3/13/19 – sent emails to atty prepare for contempt hearing

               h)      3/14/19 – appear and testify in contempt hearing

       9.      The Fee Application also includes $114.30 in expenses for “print out docs for

hearing,” which appears related to the pre-petition litigation with the Georgia EPD.



                                                -2-
Case 19-54628-sms         Doc 26      Filed 05/15/19 Entered 05/15/19 13:59:44             Desc Main
                                      Document     Page 3 of 5


        10.     The fees for the pre-petition time and expenses which do not appear directly related

to the bankruptcy filing total $5,504.30, which represents more than 1/3 of the total requested in

the Fee Application.

        11.     Attorney Jones did not disclose the pre-petition, non-bankruptcy work he

performed on Debtor’s behalf in the Application or Rule 2014 Statement.

        12.     Neither the Application nor the Rule 2014 Statement disclosed Attorney Jones’

status as a pre-petition creditor or his participation in the pre-bankruptcy litigation.

        13.     Section 327 of the Bankruptcy Code permits the trustee (or debtor in possession) to

employ, with the Court’s approval, attorneys and other professionals that “do not hold or represent

an interest adverse to the estate, and that are disinterested persons . . . .”

        14.     A disinterested person is a person that

        (A) is not a creditor, an equity security holder, or an insider;
        (B) is not and was not, within 2 years before the date of the filing of the petition, a
        director, officer, or employee of the debtor; and
        (C) does not have an interest materially adverse to the interest of the estate or of
        any class of creditors or equity security holders, by reason of any direct or indirect
        relation to, connection with, or interest in, the debtor or for any other reason.

11 U.S.C. § 101(14).

        15.     Federal Rule of Bankruptcy Procedure 2014 requires an application for an order of

employment to contain “any proposed arrangement for compensation, and, to the best of the

applicant’s knowledge, all of the person’s connections with the debtor, creditors, any other party

in interest, their respective attorneys and accountants, the United States trustee, or any person

employed in the office of the United States trustee.”

        16.     The Application and Rule 2014 Statement fail to adequately disclose Debtor’s

connections with Attorney Jones.




                                                  -3-
Case 19-54628-sms        Doc 26     Filed 05/15/19 Entered 05/15/19 13:59:44          Desc Main
                                    Document     Page 4 of 5


        17.    Because Attorney Jones is a pre-petition creditor of the Debtor, he is not

disinterested and, therefore, cannot be employed by Debtor under section 327 of the Bankruptcy

Code.

        18.    Because Attorney Jones did not adequately disclose his connections to the Debtor,

the Application should be denied because it does not comply with Rule 2014.

        WHEREFORE, the United States Trustee prays the Court will enter an order (i) denying

the Application, and (ii) for such other relief as is necessary and appropriate. The United States

Trustee respectfully requests to be heard at a hearing on this matter.

                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21

                                                      By:            /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437
                                                      lindsay.p.kolba@usdoj.gov




                                                -4-
Case 19-54628-sms        Doc 26    Filed 05/15/19 Entered 05/15/19 13:59:44            Desc Main
                                   Document     Page 5 of 5


                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Objection to
Debtor’s Application to Employ Milton D. Jones as Attorney for Debtor using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case under
the Bankruptcy Court’s Electronic Case Filing program:

 Milton D. Jones
 Debtor’s Counsel
 miltondjones@comcast.net

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Michael Vincent Thrasher
 4 Cascade Pointe Dr SW
 Atlanta, GA 30331-8501

                                                                    /s/
                                                     Lindsay P. S. Kolba
                                                     Georgia Bar No. 541621
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     362 Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, Georgia 30303
                                                     (404) 331-4437, ext. 152
                                                     lindsay.p.kolba@usdoj.gov




                                               -5-
